UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 12, 2013 Magnolia Solar Corporation (Exact Name of Registrant as Specified in Charter) Nevada 333-151633 39-2075693 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 54 Cummings Park Suite 316 Woburn, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 497-2900 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 12, 2013, Magnolia Solar Corporation issued a press release announcing that its wholly owned subsidiary, Magnolia Solar, Inc., has demonstrated a flexible CIGS solar cell with an efficiency of 13 percent, rivaling the average efficiency of current PV technologies and proving that flexible thin film solar cells are potentially a viable solution for various energy needs. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated March 12, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MAGNOLIA SOLAR CORPORATION Date: March 12, 2013 By: /s/ Ashok K. Sood Name: Dr. Ashok K. Sood Title: President and CEO EXHIBIT INDEX Exhibit No. Description Press Release dated March 12, 2013
